UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
SAUNDRA M. MCNAIR,                        )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                   Case No. 15-cv-00729 (APM)
                                          )
DISTRICT OF COLUMBIA, et al.,             )
                                          )
      Defendants.                         )
_________________________________________ )

                          MEMORANDUM OPINION AND ORDER

       Pending before court are three motions: (1) Plaintiff’s Motion for Default Judgment,

ECF No. 60; (2) Defendant D.C. Department of Employment Services’ (“DOES”) Motion to

Dismiss, ECF No. 65; and (3) Defendant District of Columbia’s Motion for Leave to File Answer,

ECF No. 66. For the reasons that follow, Plaintiff’s motion is denied, and Defendants’ motions

are granted.

I.     Plaintiff’s Motion for Default Judgment

       More than 27 months after naming Defendant D.C. Department of Employment Services

(“DOES”) as a defendant in an Amended Complaint, see Am. Compl., ECF No. 12, and more than

four months after the close of discovery in this matter, see Minute Order, Nov. 2, 2017, Plaintiff

Saundra M. McNair moves for entry of default judgment against DOES for failure to answer her

amended pleading. See Pl.’s Mot. for Default J., ECF No. 60. Plaintiff’s motion falls squarely in

the category of “you can’t possibly be serious.”

       Plaintiff does not dispute that DOES is a subordinate agency of the District of Columbia

that is non sui juris and therefore not subject to suit as a separate entity. See Pl.’s Resp. in Opp’n
to Def. DOES’ Mot. to Dismiss, ECF No. 68 [hereinafter Pl.’s Opp’n to Mot. to Dismiss], at 3

(citing Kangethe v. D.C. Dep’t of Emp. Servs., 891 F. Supp. 2d 69, 72 (D.D.C. 2012)); cf. Pl.’s

Reply to Def.’s Resp. in Opp’n to Pl.’s Mot. for Default J., ECF No. 68-1 [hereinafter Pl.’s Reply

in Supp. of Default J.], at 2. Nor does she appear to seriously dispute that entry of default judgment

against a party against whom a claim cannot be made would be improper. See Saint-Jean v. D.C.

Pub. Sch. Div. of Transp., 815 F. Supp. 2d 1, 4 (D.D.C. 2011) (“A motion for default judgment

will be denied unless the allegations in the complaint are legally sufficient to make out a claim.”);

cf. Pl.’s Opp’n to Mot. to Dismiss at 3; Pl.’s Reply in Supp. of Default J. at 2–3.

        Instead, Plaintiff insists that entry of default judgment is appropriate because DOES’

failure to answer “greatly impacted Plaintiff’s ability to defend her case and assert allegations

against the necessary party.” Pl.’s Opp’n to Mot. to Dismiss at 3. Come on, really? When she

amended her original Complaint, Plaintiff named the “necessary party,” the District of Columbia,

as a defendant.1 Since then, the District has actively litigated this matter, by filing a partial motion

to dismiss, participating in mediation, and engaging in discovery after settlement efforts failed.

Apparently, the irony of Plaintiff’s position is lost on her: The court sanctioned her for failing to

exercise diligence in litigating this matter. See Mem. Op. & Order, ECF No. 61. Plaintiff identifies

no tangible way in which DOES’ “absence” has adversely affected her case. See Pl.’s Opp’n to

Mot. to Dismiss; Pl.’s Reply in Supp. of Default J. Her motion for default judgment is denied.

II.     DOES’ Motion to Dismiss

        DOES moves to dismiss for the reason discussed above: as a subordinate agency of the

District of Columbia, DOES is non sui juris and therefore not subject to suit as a separate entity,

unless authorized by law. Def. DOES’ Mot. to Dismiss, Mem. of Points & Authorities in Supp.


1
  The District filed an answer to Plaintiff’s original complaint before it was named as a defendant in her amended
complaint. See Answer, ECF No. 3.

                                                        2
of Def. DOES’ Mot. to Dismiss, ECF No. 65, at 2–3. As discussed, Plaintiff does not dispute that

DOES is non sui juris. See Pl.’s Opp’n to Mot. to Dismiss at 3; Pl.’s Reply in Supp. of Default J.

at 2. Accordingly, DOES’ motion is granted because DOES is not subject to suit. See Kangethe,
891 F. Supp. 2d at 71–72 (“In this jurisdiction, as in others, non-corporate governmental bodies

cannot be sued as separate entities absent explicit statutory authorization. Hence, the D.C. Code

does not authorize suits for damages against DOES.” (citations omitted)); see also Perez v. D.C.

Dep’t of Emp. Servs., No. 17-cv-2086, 2018 WL 1701338, at *2 (D.D.C. Apr. 6, 2018) (dismissing

DOES as a defendant where the plaintiff not only failed to offer any response to case law holding

that DOES is non sui juris and thus not subject to suit absent explicit statutory authorization but

also failed to point to any statutory authorization for suit).

III.    The District’s Motion for Leave to File Answer

        Finally, the court turns to the District’s Motion for Leave to File Answer. More than 14

days have passed since the District filed its motion, yet Plaintiff has filed no opposition nor sought

additional time. See Def.’s Mot. for Leave to File Answer, ECF No. 66 (dated April 19, 2018).

Thus, the court grants the District’s Motion “as conceded.” LCvR 7(b).




Dated: May 16, 2018                                     Amit P. Mehta
                                                        United States District Judge




                                                   3